DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention, a convertible sanitary garment comprising an absorbent layer having a liquid pervious top surface and a liquid impervious bottom surface, a garment portion coupled to the bottom surface, and a removable adhesive layer that encloses the garment portion and having a first surface a portion of which is removably coupled to an outer periphery of the bottom surface and a second surface facing away from the garment portion and comprising adhesive, wherein the removable adhesive layer can either be disconnected from the bottom surface of the absorbent layer to expose the garment portion, or can have the adhesive exposed by removing a removable adhesive cover. Prior art made herein of record but not relied upon for any rejection is U.S. Patent 9,913,766 to Petersen et al. and U.S. Patent 6,309,378 to Costa. Petersen discloses a sanitary pad, as shown in figure 1, comprising an absorbent layer 2 and a plurality of removable layers 4 comprising adhesives 5 and 6, with a removable adhesive cover 7. However, the invention of Petersen lack a garment layer enclosed between the removable layer and the bottom surface, and the removable layer of Petersen is not attached to the outer periphery of the bottom surface. Costa discloses a sanitary pad, as shown in figure 1A, having an absorbent layer 2 with a bottom surface 5, a removable layer 13 with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 9,913,766 and 6,309,378 disclose absorbent articles having removable layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781